Citation Nr: 0807538	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for a left eye 
disability.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

6.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a left hip 
disability; a left eye disability; a left ankle disability; a 
low back disability; an acquired psychiatric disorder, to 
include PTSD; and hepatitis C.  

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's does not have a current diagnosis of a left 
hip disability.

2.  The veteran does not have a current diagnosis of a left 
eye disability.  

3.  The veteran's current left ankle disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.

4.  The veteran's current low back disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.

5.  The veteran's current hepatitis C first manifested many 
years after service and is not shown to be related to his 
service or to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's claimed left hip disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The veteran's claimed left eye disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

3.  The veteran's current left ankle disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

4.  The veteran's current low back disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

5.  The veteran's current hepatitis C was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

A July 1982 VA administrative decision indicated that the 
veteran's second period of service from September 1978 to 
August 1981 resulted in a general court martial with a bad 
conduct discharge, but it determined that the veteran had 
honest, faithful, and meritorious service during his first 
period of active duty from September 1975 to September 1978, 
which resulted in an honorable discharge.  Therefore, the 
veteran is only entitled to VA compensation benefits or 
health care for any condition from his first period of 
service.  

Left Hip Disability and Left Eye Disability 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints of or treatment for a left hip disability.  
A March 1978 medical record shows that he walked into a tree 
branch during a field training exercise and sustained a 
conjunctival laceration and corneal abrasion.  At his May 
1978 separation examination, the veteran made no complaints 
regarding his eyes or hips.  Examination of the eyes and 
lower extremities revealed no abnormalities, and his visual 
acuity was 20/25 for the right eye and 20/30 for the left 
eye.  There is no post-service evidence of diagnoses of or 
treatment for a left eye disability.  VA medical records 
dated from May 2004 to October 2004 show that the veteran 
complained of left hip pain.

While the veteran complained of left hip pain, pain is not 
analogous to disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In regard to service connection, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Absent evidence of a 
current disability, service connection for a left hip 
disability and a left eye disability must be denied.  There 
is no competent medical evidence of record that demonstrates 
the presence of a current left hip disability or left eye 
disability.  Because no left hip disability or left eye 
disability has been currently diagnosed in this case, the 
Board finds that service connection for a left hip disability 
and a left eye disability is not warranted.  

The Board has considered the veteran's claim that he has a 
left hip disability and a left eye disability related to his 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has a left hip disability or a left eye 
disability.  As the preponderance of the evidence is against 
the claims for service connection, the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Left Ankle Disability 

The veteran's service medical records show that he complained 
of a left ankle sprain with tenderness, slight swelling, and 
decreased range of motion in May 1978.  On separation 
examination in May 1978, the veteran made no complaints 
regarding his ankles, and his lower extremities were found to 
have no abnormalities.  Since the veteran's lower extremities 
were found to be within normal limits on separation and there 
was only one recorded complaint during a three-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a left 
ankle disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of a left ankle disability is a 
June 2004 VA medical report where the veteran complained of 
pain, weakness, and swelling in his left ankle.  He reported 
that the soles of his boots were too hard and requested 
different shoes.  Examination revealed pain on palpation to 
the left medial malleolus area and over the posterior tibial 
tendon.  Bony prominence was noted to the medial left ankle, 
and muscle strength of the left ankle was 4/5.  Nerve testing 
revealed abnormality.  The diagnosis was left ankle 
neuromuscular weakness and pain.  VA medical records dated 
from June 2004 to October 2004 show that he received 
intermittent treatment for his left ankle disability.  At no 
time did any treating provider relate the veteran's left 
ankle disability to his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current left ankle disability.  There is no competent medical 
opinion of record relating the veteran's claimed left ankle 
disability to his service or any event in service.  In 
addition, no arthritis (or other ankle disability) was 
diagnosed within one year after separation from service, so 
presumptive service connection is not warranted.  

The veteran contends that his current left ankle disability 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's left ankle disability is in June 2004, 
approximately 26 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's left 
ankle disability developed in service or is due to any event 
or injury in service.  Therefore, the Board concludes that 
the left ankle disability was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


Low Back Disability

The veteran's service medical records show that he complained 
of severe low back pain in July 1976.  An x-ray of the 
lumbosacral spine was negative.  The diagnosis was possible 
back strain with exaggerated pain response.  The veteran was 
treated for low back pain in October 1976, December 1976, and 
August 1977.  On separation examination in May 1978, the 
veteran made no complaints about his low back, and his spine 
was found to have no abnormalities.  Since the veteran's 
spine was found to be within normal limits on separation and 
there were four recorded complaints during a three-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of a low back disability is a May 
2004 VA medical report where the veteran was diagnosed with 
chronic back pain.  In a June 2004 VA medical report, an MRI 
of the lumbosacral spine showed focal 
spondylosis/osteoarthritis with anterior periarticular 
spurring at L3-L4.  VA medical records dated from May 2004 to 
October 2004 show that the veteran received intermittent 
treatment for chronic low back pain with spondylosis of the 
spine with spur of L3-L4.  At no time did any treating 
provider relate the veteran's low back disability to his 
period of active service.     

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current low back disability.  There is no competent medical 
opinion of record relating the veteran's claimed low back 
disability to his service or any event in service.  In 
addition, no arthritis (or other back disability) was 
diagnosed within one year after separation from service, so 
presumptive service connection is not warranted.

The veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's low back disability is in May 2004, 
approximately 26 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's low back 
disability developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that the 
low back disability was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Hepatitis C 

The veteran's service medical records show that he was on 
medical observation for hepatitis in August 1976, but no 
liver disease was found upon discharge from hospitalization.  
On separation examination in May 1978, the veteran made no 
complaints regarding his liver, and his liver was found to 
have no abnormalities.  Since the veteran was not diagnosed 
with hepatitis C on separation, his liver was found to be 
within normal limits on separation, and there was only one 
recorded complaint during a three-year period of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
hepatitis C.  38 C.F.R. § 3.303(b).  VA medical records dated 
from May 2004 to October 2004 show that the veteran tested 
positive for hepatitis C in March 2004 and received 
intermittent treatment for it since that time.  In an August 
2004 questionnaire for risk factors for hepatitis, the 
veteran answered in the positive to using intravenous drugs 
and intranasal cocaine but answered in the negative to all 
the other risk factors.  At no time has any treating provider 
related the veteran's hepatitis C to his period of active 
service.     

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current hepatitis C.  There is no competent medical opinion 
of record relating the veteran's diagnosed hepatitis C to his 
service or any event in service.  In addition, the veteran 
has not alleged that he has any of the risk factors for 
hepatitis C other than intravenous drug use and intranasal 
cocaine use.

The veteran contends that his current hepatitis C is related 
to his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's hepatitis C is in March 2004, approximately 
26 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
hepatitis C developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that the 
hepatitis C was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and July 2004; 
a rating decision in February 2005; and a statement of the 
case in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.




ORDER

Service connection for a left hip disability is denied.  

Service connection for a left eye disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a low back disability is denied.  

Service connection for hepatitis C is denied.  


REMAND

The Board finds that the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, must be 
remanded in order that an attempt may be made to verify the 
stressors which the veteran has reported.  In a February 2005 
rating decision, the RO found that the service department was 
unable to corroborate the claimed stressors.  However, there 
is no evidence in the claims file of any attempt to verify 
the veteran's claimed stressors.  The veteran has submitted 
information through a July 2004 PTSD questionnaire regarding 
stressful incidents that he experienced during his period of 
service in Korea.  He reported that in April 1980 when he was 
on listening post/observation post patrol, he was shot at 
from the guard post by the commanding officer of his company 
who mistook him for the enemy.  He also reported that he was 
mistakenly shot at by trainees at Fort Benning in July 1978 
and November 1979.  The Board finds these stressors to be 
sufficiently detailed to allow for verification by United 
States Army and Joint Services Records Research Center 
(JSRRC).  Specifically, these stressors may be verified by 
requesting the unit history for Battery A, 3rd Battalion, 
84th Field Artillery, in Germany, for the period of May 1978 
to August 1978; the unit history for Company C, Committee 
Group BRM, United States Army Infantry Center, in Fort 
Benning, Georgia, for the period of September 1979 to 
December 1979; and the unit history for Company C, 1/17th 
Infantry, 2nd Infantry Division, in Korea, for the period of 
February 1980 to May 1980.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) examine the unit history 
of Battery A, 3rd Battalion, 84th Field 
Artillery, in Germany, for the period 
of May 1978 to August 1978; the unit 
history for Company C, Committee Group 
BRM, United States Army Infantry 
Center, in Fort Benning, Georgia, for 
the period of September 1979 to 
December 1979; and the unit history for 
Company C, 1/17th Infantry, 2nd 
Infantry Division, in Korea, for the 
period of February 1980 to May 1980 to 
determine whether the veteran's alleged 
stressors can be verified.  Refer to 
the veteran's July 2004 PTSD 
questionnaire regarding the details of 
his alleged stressors.

2.  Then, readjudicate the veteran's 
claim for service connection for an 
acquired psychiatric disorder, to 
include post-traumatic stress disorder.  
If action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


